Citation Nr: 1444366	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-16-582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for neurotic excoriations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty from October 1965 to September 1967.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the record reveals that the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) was received on June 18, 2012.  The Veteran did not indicate his desire for or against a Board hearing.  In November 2013, the Veteran responded to a RO request for information on whether he wanted a hearing.  He elected a hearing before a decision review officer (DRO) at the RO in Detroit, Michigan.  Because he has not been given opportunity to appear as requested, the case will be remanded.

The case is REMANDED for the following action:

Schedule the Veteran for a hearing before a DRO.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

